              Case 3:19-cv-01910-IM    Document 7    Filed 01/21/20   Page 1 of 3




Sarah J. Crooks, OSB No. 971512
scrooks@perkinscoie.com
Perkins Coie LLP
1120 N.W. Couch Street Tenth Floor
Portland, OR 97209-4128
Telephone: (503) 727-2252
Facsimile: (503) 346-2252

James P. Walsh, Jr. (pro hac vice pending)
james.walsh@morganlewis.com
Morgan Lewis & Bockis LLP
502 Carnegie Center
Princeton, NJ 08540-6241
Telephone: (609) 919-6647
Facsimile: (609) 919-6701

Shannon N. Attalla (pro hac vice pending)
shannon.attalla@morganlewis.com
Morgan Lewis & Bockis LLP
1701 Market Street
Philadelphia, PA 19103-2921
Telephone: (215) 963-5452
Facsimile: (215) 963-5001

Attorneys for Defendant Amazon Logistics, Inc.

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

                                                               Case No. 3:19-cv-01910-IM
JENNIFER GOODE, ANIBAL
ALVAREZ, SKYLER STARES, and                      JOINT MOTION FOR EXTENSION OF
VICTOR GONZALEZ, individuals,                    TIME FOR DEFENDANT AMAZON
                                                 LOGISTICS, INC. TO RESPOND TO
                       Plaintiffs,               PLAINTIFFS’ COMPLAINT
v.

FM XPRESS, LTD, an Oregon Domestic
Business Corporation and; AMAZON
LOGISTICS, INC., A Foreign Business
Corporation,

                       Defendants.



1-   JOINT MOTION FOR EXTENSION OF TIME FOR                          Perkins Coie LLP
     AMAZON LOGISTICS, INC. TO RESPOND TO                      1120 N.W. Couch Street, 10th Floor
     PLAINTIFFS’ COMPLAINT                                         Portland, OR 97209-4128
146976695.1                                                          Phone: 503.727.2000
                                                                      Fax: 503.727.2222
              Case 3:19-cv-01910-IM      Document 7       Filed 01/21/20     Page 2 of 3




                                    LR 7-1 CERTIFICATION

         In compliance with Local Rule 7-1(a), counsel for Defendant Amazon Logistics, Inc.,

conferred with counsel for Plaintiffs Jennifer Goode, Anibal Alvarez, Skyler Stares, and Victor

Gonzalez, who join in the following motion.

                                             MOTION

         Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 16-3(a), the parties, by

and through their respective counsel, hereby jointly move the Court to enter an order extending

Defendant Amazon Logistics, Inc’s time to answer or otherwise respond to Plaintiffs’ Complaint

(ECF No. 1), until February 28, 2020.


                                SUPPORTING MEMORANDUM

         On November 25, 2019, Plaintiffs filed this action alleging common law breach of

contract and Fair Labor Standards Act and Oregon Wage and Hour Laws causes of action.

Defendant Amazon Logistics, Inc. received and executed a waiver of service, permitting

Amazon Logistics, Inc. until January 27, 2020 to respond to Plaintiffs’ Complaint. Counsel for

Plaintiffs and Amazon Logistics, Inc. (collectively “the parties”) have conferred and agree that

the additional time requested will help the parties evaluate the claims asserted and facilitate

settlement discussions. Therefore, as both parties agree that the extension requested will aid in

reaching an amicable and ultimate resolution of the litigation, this extension is supported by

good cause and complies with LR 16-3.

         For these reasons, the parties respectfully request that the Court enter an order extending

Defendant Amazon Logistic, Inc.’s time to answer or otherwise plead, until February 28, 2020.



2-   JOINT MOTION FOR EXTENSION OF TIME FOR                                 Perkins Coie LLP
     DEFENDANT AMAZON LOGISTICS, INC. TO                              1120 N.W. Couch Street, 10th Floor
     RESPOND TO PLAINTIFFS’ COMPLAINT                                     Portland, OR 97209-4128
146976695.1                                                                 Phone: 503.727.2000
                                                                             Fax: 503.727.2222
              Case 3:19-cv-01910-IM      Document 7       Filed 01/21/20     Page 3 of 3




         Plaintiffs’ counsel has reviewed this joint motion and consents to their electronic

signature below.

Dated: January 21, 2020

                                                Respectfully submitted,

 /s/ Lizeth Marin                               /s/ Sarah J. Crooks
 Lizeth Marin, OSB No. 185269                   Sarah J. Crooks, OSB No. 971512
 Corinna Spencer-Scheurich, OSB No.             PERKINS COIE LLP
 130147                                         1120 N.W. Couch Street Tenth Floor
 NORTHWEST WORKERS’ JUSTICE                     Portland, OR 97209-4128
 PROJECT                                        scrooks@perkinscoie.com
 812 SW Washington St., Suite 225               Telephone: (503) 727-2252
 lizeth@nwjp.org                                Facsimile: (503) 346-2252
 corinna@nwjp.org
 Telephone: (503) 525-8454                      James P. Walsh, Jr. (pro hac vice pending)
 Facsimile: (503) 946-3029                      MORGAN, LEWIS & BOCKIUS LLP
                                                502 Carnegie Center
 D. Michael Dale, OSB No. 771507                Princeton, NJ 08540-6241
 LAW OFFICE OF D. MICHAEL DALE                  james.walsh@morganlewis.com
 P.O. Box 1032                                  Telephone: (609) 919-6647
 Conelius, OR 97113                             Facsimile: (609) 919-6701
 michaeldale@dmichaeldale.net
 Telephone: (503) 730-1706                      Shannon N. Attalla (pro hac vice pending)
 Facsimile: (503) 946-3089                      MORGAN, LEWIS & BOCKIUS LLP
                                                1701 Market Street
 Attorneys for Plaintiffs                       Philadelphia, Pennsylvania 19103
                                                shannon.attalla@morganlewis.com
                                                Telephone: (215) 963-5452
                                                Facsimile: (215) 963-5001

                                                Attorneys for Defendant Amazon Logistics,
                                                Inc.




3-   JOINT MOTION FOR EXTENSION OF TIME FOR                                 Perkins Coie LLP
     DEFENDANT AMAZON LOGISTICS, INC. TO                              1120 N.W. Couch Street, 10th Floor
     RESPOND TO PLAINTIFFS’ COMPLAINT                                     Portland, OR 97209-4128
146976695.1                                                                 Phone: 503.727.2000
                                                                             Fax: 503.727.2222
